COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Judges Benton and Coleman


C & S SOVRAN CORPORATION
AND
PENNSYLVANIA MANUFACTURERS                    MEMORANDUM OPINION *
 ASSOCIATION INSURANCE COMPANY                    PER CURIAM
                                                JUNE 11, 1996
v.   Record No. 2933-95-3

SALLY STEVENS


                                          FROM THE VIRGINIA
WORKERS' COMPENSATION COMMISSION
            (Monica L. Taylor; Ronnie L. Clay; Gentry,
            Locke, Rakes & Moore, on briefs), for
            appellants.

            (Ginger J. Largen; J. D. Morefield;
            Morefield, Kendrick, Hess & Largen, on
            brief), for appellee.



     C & S Sovran and its insurer (hereinafter collectively

referred to as "employer") contend that the Workers' Compensation

Commission erred in finding that (1) a June 18, 1993 letter

constituted a timely claim for benefits related to Sally Stevens'

right shoulder condition; and (2) Stevens did not unreasonably

discontinue her efforts to market her residual work capacity

between December 23, 1993 and January 5, 1994.    Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.   Rule 5A:27.


     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                    I.   Statute of Limitations

     The facts are not in dispute.    On July 17, 1991, while

working for employer as a senior teller, Stevens sustained a

compensable injury by accident.   On February 6, 1992, the

commission received a memorandum of agreement signed by Stevens

and employer.   The memorandum of agreement showed that Stevens

had sustained a cervical sprain on July 17, 1991.   During the

spring of 1992, after the parties had executed the memorandum of

agreement, Stevens developed right shoulder symptoms.   On June

18, 1993, the commission received a letter from Stevens' counsel,

which noted the accident date and counsel's representation.     In

the letter, Stevens' counsel informed the commission that no

award had been entered regarding Stevens' July 17, 1991 injury by

accident.   Stevens' counsel wrote:With this situation in mind,

please treat this letter as a request for hearing for the

implementation of weekly Workers' Compensation benefits

commencing on July 17, 1991, payment of all unpaid bills which

are causally related to treatment for injuries sustained in the

subject accident, reimbursement for all reimbursable mileage to

date, and such other and further relief as Ms. Stevens may be

entitled to under the Act.   Obviously, with the time frame in

mind, it is imperative that an award order be entered in this

claim.
The commission entered an award on June 24, 1993 based upon the

memorandum of agreement.



                                  2
     Based upon these undisputed facts, the commission found that

the June 18, 1993 letter, filed with the commission approximately

one month before the two-year limitations period expired, was

sufficiently broad to constitute a claim for Stevens' right

shoulder condition.   Accordingly, the commission held that the

two-year limitations period did not bar it from considering

Stevens' claim for benefits related to her right shoulder

condition.
     A claim for an employee's right to compensation must be

filed with the commission within two years from the date of the

accident.    Code § 65.2-601.   "Such a claim must identify the

employer, the date of the accident, the location of the accident,

and the injuries suffered.      Also, it must 'fairly apprise the

commission that a claim [is] being made.'"       Cheski v. Arlington

County Public Schools, 16 Va. App. 936, 938, 434 S.E.2d 353, 355

(1993) (quoting Trammel Crow Co. v. Redmond, 12 Va. App. 610,

614, 405 S.E.2d 632, 634 (1991)).       There is no dispute that the

June 18, 1993 letter identified the employer and the date of

Stevens' accident.    Employer contends that the letter did not

constitute a "claim" for benefits related to Stevens' right

shoulder condition because it did not state the exact injuries

Stevens sustained in the accident or the location of the

accident.    We disagree.

     In the June 18, 1993 letter, Stevens made it clear that she

sought an award of benefits for "all unpaid bills which are



                                    3
causally related to treatment for injuries sustained in the

subject accident."    This statement was broad enough to include a

claim for benefits related to Stevens' right shoulder condition.

 The medical records, known to employer, clearly established that

Stevens sustained a right shoulder injury as a result of the

accident.   Moreover, her treatment for this condition occurred

well before the two-year limitations period expired.   The fact

that Stevens did not specify the location of her accident was not

fatal to her claim.    A memorandum of agreement had already been

signed by employer agreeing to the compensability of Stevens'

accident.   In this case, unlike Shawley v. Shea-Ball Constr. Co.,

216 Va. 442, 219 S.E.2d 849 (1975), the intent of Code § 65.2-601

was fulfilled.   Stevens timely filed a claim for benefits related

to all injuries arising out of her July 17, 1991 accident,

employer knew of the location and occurrence of Stevens' accident

before the June 18, 1993 letter, and employer knew of Stevens'

medical treatment for her right shoulder condition, which

occurred prior to the expiration of the two-year limitations

period.

     The June 18, 1993 letter constituted a timely claim for all

injuries causally related to Stevens' July 17, 1991 accident,

including her right shoulder condition.   The evidence showed that

the commission and employer were fully apprised that Stevens was

making such a claim.   Accordingly, the commission did not err in

finding that the two-year limitations period did not bar it from



                                  4
considering Stevens' claim for benefits related to her right

shoulder condition.

                          II.   Marketing

     There is no dispute that Stevens adequately marketed her

residual work capacity through December 23, 1993.     It was

undisputed that the hearing commenced on January 5, 1994, and

that two major holidays occurred between December 23, 1993 and

January 5, 1994.   Based upon these facts, the commission ruled

that it was not unreasonable for Stevens to discontinue her

marketing efforts during this short period of time.     We agree.

This case is controlled by our holding in Holly Farms v. Carter,
15 Va. App. 29, 422 S.E.2d 165 (1992).      Contrary to employer's

assertions on appeal, there is no evidence that Stevens did not

intend to resume her marketing efforts after the January 5, 1994

hearing.

     For these reasons, we affirm the commission's decision.

                                                 Affirmed.




                                 5